PRICE, Judge.
This is a suit attacking the validity of a local option election in Wards 1, 3, 4, 5, 6, 7, 8, and 9 of Jackson Parish.
Although there are different party plaintiffs (other than J. George Nomey) in this case, the appeal presents the identical factual and legal issues decided by this court in the opinion handed down under docket No. 13,130 on February 14,1977, in Nomey et al. v. Jackson Parish Police Jury et al., reported at 343 So.2d 315 (La.App.2nd Cir. 1977).
For the reasons given in our above cited opinion, the judgment is affirmed at appellants’ costs.